DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-9 and 20 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Thomas A. Sexton on May 21, 2021.
The application has been amended as follows: 
1. (Currently Amended): A method of generating a parametric map based on magnetic resonance (MR) signal data, the method comprising:
acquiring a trained network model by performing training in which MR signal data generated using a magnetic resonance imaging (MRI) method and an MR signal model is applied to an artificial neural network as input and a first characteristic parameter value calculated via the MR signal model is applied to the artificial neural network as groundtruth;
acquiring MR image data by scanning an object; applying the MR image data to the trained network model; and calculating, using the trained network model and based on the MR image data, a second characteristic parameter value with respect to the MR image data, wherein the MR signal data comprises synthetic data generated via simulation using a parameter value representing an extent of decay of in-vivo MR image data at a specific echo time (TE) and a radio frequency slice profile and the in-vivo MR image data pre-acquired with respect to the object.
3. (Currently Amended): The method of claim 2, wherein the MR signal modeling equation is an equation for simulating the MR signal data by using the first characteristic parameter value and 
4. (Currently Amended): The method of claim 1, 

5. (Cancelled)
8. (Currently Amended): The method of claim 1, further comprising:
calculating, based on the training, a residual error value for a voxel of a plurality of voxels; and
detecting an error by extracting the voxel based on the residual error value exceeding a preset threshold.
10. (Currently Amended): A magnetic resonance imaging (MRI) apparatus for generating a parametric map based on magnetic resonance (MR) signal data, the apparatus comprising:
a radio frequency coil configured to acquire, from at least one radio frequency channel coil, an MR signal emitted from an object;
a memory storing instructions for processing the MR signal received from the radio frequency coil; and
a processor configured to execute the stored instructions to:
generate a trained network model by performing training in which MR signal data generated using an MRI method and an MR signal model is applied to an artificial neural network as input and a first characteristic parameter value calculated via the MR signal model is applied to the artificial neural network as groundtruth;
acquire MR image data by scanning the object; apply the MR image data to the trained network model; and
, wherein the MR signal data comprises synthetic data generated via simulation using a parameter value representing an extent of decay of in-vivo MR image data at a specific echo time (TE) and a radio frequency slice profile and the in-vivo MR image data pre-acquired with respect to the object. 
12.	(Currently Amended):  The MRI apparatus of claim 11, wherein the MR signal modeling equation is an equation for simulating the MR signal data by using the first characteristic parameter value and the radio frequency slice profile used for capturing the MR image of the object.
13.	(Previously presented):  The MRI apparatus of claim 10, 
wherein the processor is further configured to execute the stored instructions to perform the training by applying to the artificial neural network at least one of the synthetic data or the pre-acquired in-vivo MR image data as input and the first characteristic parameter value as groundtruth.
14.	(Canceled).
15.	(Currently Amended):  The MRI apparatus of claim 13, wherein the processor is further configured to execute the stored instructions to:
associate as a pair: i) the synthetic data and the pre-acquired in-vivo MR image data, ii) the groundtruth; and 
generate the trained network model by performing the training by applying the pair to the artificial neural network on a voxel-by-voxel basis with respect to the in-vivo MR image data.

acquiring a trained network model by performing training in which magnetic resonance (MR) signal data generated using an MRI method and an MR signal model is applied to an artificial neural network as input and a first characteristic parameter value calculated via the MR signal model is applied to the artificial neural network as groundtruth; 
acquiring MR image data by scanning an object; applying the MR image data to the trained network model; and calculating, using the trained network model and based on the MR image data, a second characteristic parameter value with respect to the MR image data,
wherein the MR signal data comprises synthetic data generated via simulation using a parameter value representing an extent of decay of in-vivo MR image data at a specific echo time (TE) and a radio frequency slice profile and the in-vivo MR image data pre-acquired with respect to the object. 

Allowable Subject Matter
Claims 1-4, 6-13, 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a method of generating a parametric map based on magnetic resonance (MR) signal data having the steps of calculating, using the trained network model and based 
wherein the MR signal data comprises synthetic data generated via simulation using a parameter value representing an extent of decay of in-vivo MR image data at a specific echo time (TE) and a radio frequency slice profile and the in-vivo MR image data pre-acquired with respect to the object, as recited in the independent claim 1;
a magnetic resonance imaging (MRI) apparatus for generating a parametric map based on magnetic resonance (MR) signal data calculate, using the trained network model and based on the MR image data, a second characteristic parameter value with respect to the MR image data,
wherein the MR signal data comprises synthetic data generated via simulation using a parameter value representing an extent of decay of in-vivo MR image data at a specific echo time (TE) and a radio frequency slice profile and the in-vivo MR image data pre-acquired with respect to the object, as recited in the independent claim 10;
a computer program product having the MR signal data comprises synthetic data generated via simulation using a parameter value representing an extent of decay of in-vivo MR image data at a specific echo time (TE) and a radio frequency slice, as recited in the independent claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866
                                                                                                                                                                                                        


June 04, 2021